By the Court, Leonard, J.
The facts and conclusions of law found by the judge appear to be fully supported by the evidence, and can not be disturbed.
There were two exceptions taken by the defendants during the progress of the trial, which are the only ones insisted upon by them as erroneous.
1st. The judge admitted evidence, against the objection of the defendants of an assignment by Edward Stone, one. of the judgment debtors, to his son, Edward F. Stone, and of the consideration therefor, and the manner of its payment, occurring in May, 1861; while the particular transaction sought to be set aside as fraudulent occurred about the first of August following. These acts, it is insisted by the defendants, were not contemporaneous, and that the former transaction was not admissible under the rule in respect to contemporaneous fraud.
The acts appear to have occurred after the embarrassments of the debtors commenced, and appear to be a part of the general plan of Edward Stone to place his property. beyond the reach of his creditors upon execution. The inquiry was clearly within the rule referred to.
2d. The defendants also offered proof that several of the notes given by the purchasers of the debtors’ stock as part of the consideration for the transaction alleged to be fraudulent, had been paid since the commencement of the action. The evidence was excluded, and the defendants excepted to the ruling.
The payment of the consideration after the commence*37ment of suit could not change the character of the transaction. The defendants can not make evidence to purge the fraud at so late a period. There appears to be no error in these rulings ; and there were no other objections raised at the argument.
[New York General Term,
September 19, 1865.
The judgment should be affirmed, with costs.
Ingraham, Leonard and Sutherland, Justices.]